DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s preliminary amendment filed 2/7/2020 is acknowledged.  Claims 3, 4, 6-8, 1-, 12, 14 and 15 have been amended.  Claims 16-17 have been added.  Claims 1-17 are pending.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 2/7/2020.  These drawings are found acceptable by the examiner.

Specification
The disclosure is objected to because of the following informalities:
(a)	The disclosure is objected at page 15 because this application contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Specifically the sequences at page 15 of the specification are not represented by a sequence identifier (SEQ ID NO:) as noted in the raw sequence listing.  It is suggested amending the disclosure to recite the . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claim 15 is indefinite because the claim appears to lack essential elements, such omission amounting to a gap between the elements (MPEP 2172.01).   The omitted elements are active steps which relates back to the preamble “of diagnosing a disease” or “identifying a contaminant”.  The single steps of testing a sample using the process of claim 1is directed to identifying a microorganism which does not equate to diagnosing a disease or identifying a contaminant.  Thus the claim appears to lack essential steps that clearly establishes that the goal of the preamble is achieved.  MPEP states while minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion (see ex parte Erlich, 3 UsPQ2d1011, p.1011 (Bd. Pat, Applicant. Int.1986). Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Burns et al (WO 2009064766, citation made of record on IDS filed 2/7/2020).   
	Regarding claims 1 and 15, Burns et al teach a method for detecting a microorganism in a sample the method comprising: a) filtering a sample through a filter to entrap any microorganisms present in the sample (page 9, lines 23 to page 10); b) treating the filter to release genomic material or DNA from the entrapped microorganisms (page 12, line 16 to page 13, line 28); c) amplifying the genomic material or DNA released from the entrapped microorganisms (page 13, line 30 to page 15); and d) identifying specific regions of the genomic material or DNA to determine the presence, identify the 
	Regarding claim 2, Burns teach wherein the microorganism is a fungi (see e.g., last paragraph on page 9)
	Regarding claim 3, Burns et al teach wherein the microorganism is a yeast (see Examples at pages 21-22).
	Regarding claim 4, Burn et al teach wherein step a) comprises filtering the sample through a filter having a pore size of about 0.5 m to about 4 m (page 10, line 21-22).  
	Regarding claim 5, Burn et al teach wherein the filter has a pore size of about 0.2m (page 10, line 24).   
	Regarding claim 6, Burns et al teach wherein step b) comprises contacting the filter with sound energy, physical energy, or chemical lysis (see page 13, lines 26-28 where Burns teach lysis may occur via centrifugation, sonication, vortexing optionally in combination with chemical disruption).
	Regarding clam 7, Burns teach wherein step b) comprises sequential steps of breaking down cell walls of the one or more microorganisms and lysing the entrapped microorganisms to release their genomic material or DNA on or in the filter (see page 13 and Example 1). 
	Regarding claim 8, Burns et al teach wherein step c) comprises a PCR based amplification method, carried out on or in the filter (page 14 and Example 3).
	

	Regarding claims 12, Burns et al teach wherein step d) comprises identifying specific regions of the genomic material or DNA using polymerase chain reaction (PCR) (pages 14-16).  
	Regarding claim 13, Burns et al teach wherein step d) comprises quantitative polymerase chain reaction (qPCR) (page 16 which teaches real-time PCR).
	Regarding claim 14, Burns et al teach wherein the sample is a food substance, a solution or drink, a pharmaceutical composition or water (page 9-10, section entitled “Sample Preparation”; and page 7, lines 20-30).  
	Regarding claim 16, Burn et al teach wherein step b) comprises chemical lysis, wherein the chemical lysis comprises a lysis buffer. (see e.g., page 23, which teaches the use of a BAX lysis buffer and page  13, line 28 chemical disruption (e.g., use  of detergent).  Thus, Burns et al meet the limitations of the claims recited above.
	
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Brewer et al (US 20100273143, October 2010).
	Regarding claims 1 and 15, Brewer et al teach a method for detecting a microorganism in a sample the method comprising: a) filtering a sample through a filter to entrap any microorganisms present in the sample; b) treating the filter to release genomic material or DNA from the entrapped microorganisms; c) amplifying the genomic material or DNA released from the entrapped microorganisms; and d) 
	Regarding claim 2, Brewer teach wherein the microorganism is selected from a bacteria, fungi, algae, yeast or virus (see e.g. [0047]).
	Regarding claim 3, Brewer et al teach wherein the microorganism is selected from a yeast, algae cyanobacteria and certain viruses ([0047]).
	Regarding claim 4, Brewer et al teach wherein step a) comprises filtering the sample through a filter having a pore size of about 0.1 m to about 1.2 microns or 2-12 microns ([0046]). 
	Regarding claim 5, Brewer et al teach wherein the filter has a pore size of about 0.2m ([0046]).   
	Regarding claim 6, Brewer et al teach wherein step b) comprises contacting the filter with sound energy, physical energy, or chemical lysis (see [0051] and [0069] teaches the use of mechanical force, sonication or enzyme cleavage and [0099], [0111] –[0114] which teaches centrifugation).
	Regarding claim 7, Brewer et al teach wherein step b) comprises sequential steps of breaking down cell walls of the one or more microorganisms and lysing the entrapped microorganisms to release their genomic material or DNA on or in the filter ([0069], [0102],  and examples). 

	Regarding claim 9, Brewer et al teach wherein step c) comprises a PCR based amplification method, carried out on or in the filter ([0070]).
	Regarding claims 10 and 11, Brewer et al teach comprising step ci) between step c) and step d), step ci) comprising extracting genomic material or DNA from the filter using centrifugal force, sonication ([0069], [0102], and examples 1-4).  
	Regarding claims 12, Brewer et al teach wherein step d) comprises identifying specific regions of the genomic material or DNA using polymerase chain reaction (PCR) ([0070] – [0079]).  
	Regarding claim 13, Brewer et al teach wherein step d) comprises quantitative polymerase chain reaction (qPCR) ([0078]).
	Regarding claim 14, Brewer et al teach wherein the sample is a food substance, a solution or drink, a pharmaceutical composition or water (page 7 and Examples).  
	Regarding claim 16, Brewer et al teach wherein step b) comprises chemical lysis, wherein the lysis comprise of chemical means, physical means or enzymatic means (e.g., [0040] , [0102]),   
	Regarding claim 17, Brewer et al teach wherein the sample may be a bodily fluid sample, such as blood [0051]).  Thus, Brewer et al meet the limitations of the claims recited above.
	
1-8, 10-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Kamba et al (July 2017, effective filing date March 31, 2016).  
	Regarding claim 1, Kamba et al teach a method for detecting a microorganism in a sample the method comprising: a) filtering a sample through a filter to entrap any microorganisms present in the sample; b) treating the filter to release genomic material or DNA from the entrapped microorganisms; c) amplifying the genomic material or DNA released from the entrapped microorganisms; and d) identifying specific regions of the genomic material or DNA to determine the presence, identify the species or quantify the approximate number of any entrapped microorganisms, wherein step c) is carried out on the filter (pages 2-7).    
	Regarding claim 2, Kamba et al teach wherein the microorganism is a bacteria and fungi or viruses ([0030], and [0037]).
	Regarding claim 3, Kamba et al teach wherein the microorganism is selected from a bacteria, fungi or viruses (see [0030] and [0037]).
	Regarding claims 4 and 5, Kamba et al teach wherein step a) comprises filtering the sample through a filter having a pore size of about 0.22 m ([0075]).   
	Regarding claim 6, Kamba et al teach wherein step b) comprises contacting the filter chemical, physical or enzymatic disruption ([0073] – [0077] and Table 1).	
	Regarding clam 7, Kamba et al teach wherein step b) comprises sequential steps of breaking down cell walls of the one or more microorganisms and lysing the entrapped microorganisms to release their genomic material or DNA on or in the filter ([0073] –[0083], Table 1 to Table 3).	

	Regarding claims 10 and 11, Kamba al teach comprising step ci) between step c) and step d), step ci) comprising extracting genomic material or DNA from the filter using centrifugal force ([0089] – [0091]).  
	Regarding claims 12, Kamba et al teach wherein step d) comprises identifying specific regions of the genomic material or DNA using polymerase chain reaction (PCR) [0092] – [0099].
	Regarding claim 13, Kamba et al teach wherein step d) comprises quantitative polymerase chain reaction (qPCR) ([0093]).
	Regarding claim 14, Kamba et al teach wherein the sample is an air sample (Example 1) or biological fluid in liquid ([0066]).  
	Regarding claim 16, Kamba et al teach wherein step b) comprises chemical lysis, wherein the chemical lysis comprises a lysis buffer (See e.g., page 5).  Thus, Kamba et al meet the limitations of the claims recited above.
Prior art	
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sellappan et al (20120301907) teach a system and method of detecting microorganism comprising filtering the sample through a filter to entrap any microorganism, capture filter for retaining microorganism, a fluid retention element, temperature controlled chamber for culturing the microorganism and detecting the presence or absence of microorganism (see pages 16-17).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637